UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2265


In re: FRANCIS C. MBEWE,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: August 31, 2021                                  Decided: September 17, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Francis C. Mbewe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francis C. Mbewe petitions for a writ of mandamus seeking an order directing the

State of Maryland and its agents to grant him permission to retrieve documents from an

NYPD vehicle, instruct the Montgomery County Circuit Court clerk to send him a court

document, and intervene in his state postconviction proceedings. We conclude that we

lack jurisdiction to grant Mbewe’s requested relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court does not have jurisdiction to grant mandamus relief against state courts or officials,

Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per

curiam), or to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

       Mbewe has not identified any respondent over which we may exercise jurisdiction,

and our review reveals that we lack authority to grant the relief Mbewe seeks. See Fed. R.

App. P. 21(a)(1), (b)(1); see also Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016)

(noting our obligation to address jurisdiction sua sponte). Accordingly, we deny Mbewe’s

petition for writ of mandamus. We grant leave to proceed in forma pauperis and dispense




                                             2
with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            3